On the court’s own motion, its decision and order, both dated December 8, 1975, are vacated and recalled, and the following substituted decision is rendered: In a defamation action, plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, entered June 4, 1975, as (1) directed them to separately state and number as separate causes of action each of the 21 alleged libels contained in the first cause of action of the complaint and (2) further directed them to incorporate the claim asserted in the second cause of action into the 21 causes of action to be separately stated and numbered. Order affirmed insofar as appealed from, without costs or disbursements. Plaintiffs’ time to serve an amended complaint is extended until 20 days after entry of the order to be made hereon. For the sake of clarity and to facilitate the orderly disposition of the claims *987asserted in this action, each allegedly libelous publication should be set forth in a separately numbered cause of action as directed by Special Term (see Russo v Advance Pub., 33 AD2d 1025; Hayes v Utica Mut. Ins. Co., 16 AD2d 732). In repleading, the plaintiffs may, if they be so advised, and, if the same be proper, allege in those separately stated causes of action that publication of the claimed defamatory matter resulted because the defendants "acted in a grossly irresponsible manner without due consideration for the standards of information gathering and dissemination ordinarily followed by responsible parties” (see Chapadeau v Utica Observer-Dispatch, 38 NY2d 196, 199). Rabin, Acting P. J., Latham, Hargett, Christ and Shapiro, JJ., concur.